Filed
                                                     Washington State
                                                     Court of Appeals
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                      Division Two

                                        DIVISION II                                   September 19, 2017

    STATE OF WASHINGTON,                                           No. 49053-6-II

                               Respondent,                   UNPUBLISHED OPINION

         v.

    SUSAN E. KRAMER,

                               Appellant.

        BJORGEN, C.J. — Susan Kramer appeals from her conviction of unlawful possession of a

controlled substance, asserting that the prosecutor committed flagrant and ill-intentioned

misconduct during closing argument by disparaging defense counsel and bolstering a witness’s

credibility.1 We affirm.

                                             FACTS

        In the early morning hours of February 15, 2015, Dupont police officer Jordan Goss

responded to a report of a suspicious vehicle at an apartment complex. Goss saw a minivan

leaving a parking lot of a closed business near the apartment complex and conducted a traffic

stop of the vehicle. Kramer was driving the vehicle, and a male passenger was lying on the floor

between the front and second row seats. When asked to provide his identity, the male passenger

gave Goss several false names and dates of birth. Eventually, police were able to determine the

passenger’s true identity and discovered that he had a felony escape warrant out of Utah. The

passenger was arrested.



1Kramer also requests that we exercise our discretion to waive appellate fees in this matter.
Because Kramer’s current or likely future ability to pay appellate costs may be addressed by a
commissioner of this court under RAP 14.2, we defer this matter to our commissioner in the
event that the State files a cost bill and defendant objects.
No. 49053-6-II


         Kramer told Goss that she owned the minivan, and she consented to a search of its

contents. Goss began searching through a purse located on the backseat of the minivan, which

was within reach of the driver. While conducting his search Goss asked Kramer whether the

purse belonged to her; Kramer said, “[N]o.” Report of Proceedings (RP) at 227. Inside a zipped

pouch within the purse, Goss found a glass smoking pipe and a small baggy containing a

substance later tested and confirmed to be methamphetamine.

         Kramer was detained and informed of her Miranda2 rights. Kramer then told police that

the minivan belonged to the passenger, and she provided police with the passenger’s true

identity. The State charged Kramer with unlawful possession of a controlled substance, and the

matter proceeded to jury trial.

         During closing argument, defense counsel reminded the jury that they were the sole

judges of witness credibility and argued that they should not regard Goss as a credible witness

merely because he was police officer. Defense counsel argued that Goss was not credible based

on his failure to document certain details of the traffic stop in his police report and based on his

inadequate memory, which defense counsel referred to as “selective amnesia.” Report of

Proceedings (RP) at 452, 457-61, 467.

         In rebuttal, the State argued as follows:

         [Defense counsel] came up here and attacked the police officers. Why? Because
         during the course of this trial, ladies and gentlemen, what the State did for you
         was—this case is like a puzzle. What the State did, by putting on witnesses by
         making arguments, is to put puzzle pieces together so you can better see what
         happened in this case. When counsel came to do his closing argument and defense
         did his closing argument, they take apart that puzzle and throw it all over the
         courtroom and said, look, there is doubt.
                They want you to look at this case piece by piece, but not put the pieces
         together, but look at them individually and say, there is doubt. There is doubt.
         There is doubt. They talk to you about what police officers did, but say nothing


2
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
                                                     2
No. 49053-6-II


       about what the defendant did in this case. The lies. Why? Because they don’t want
       to bring attention to those.
               ....
               Defense wants you to put yourself in the position of the officer and say, you
       should have done this. You should have done that. You should have done this.
       You should have done this. They don’t talk about the fact that the officer followed
       protocol. Why? To confuse you. To take your attention away from Ms. Kramer,
       from her behavior, and to blame other people. It is clear, blaming the cop, sworn
       officer, blaming a passenger. None of this falls on the defendant, they said. She is
       innocent.
               If [in] fact, they say that the officer had selective amnesia. Well, selective
       amnesia. I’m not a doctor, so I’m not questioning what that means, but the officer
       gets on the stand and takes the oath and says, this is what I remember. This is what
       I don’t remember. The fact that he tells you “I don’t remember,” defense says you
       have selective amnesia. What is he to do? Make it up? Lie? He tells you, I don’t
       know. They say, ahhhh, because you don’t remember, you did something wrong.

RP at 469-71. The State again addressed Goss’s credibility later in rebuttal, stating:

                What does the officer have to gain or lose to tell you what he told you?
       Counsel says here, he doesn’t deserve the trust because he is only being caught [sic]
       for two and a half years. This man has sworn an oath of office to protect and serve,
       gone through training, gone through field training, [has] now been trusted to be on
       his own. If anything, he has achieved quite a bit. The defense says, don’t trust him.
       Don’t trust the other officer. Just take apart . . . all of their testimony, find irrelevant
       information, such as, counsel says, when the other officer was reading Miranda
       rights—when Officer Feleppa was reading Miranda rights, [O]fficer Goss was
       nowhere near. I wasn’t there. Counsel wasn’t there. Officer Goss was. . . . How
       is that relevant? It is not unless you are trying to confuse someone, and that’s what
       defense is trying to do. Confuse you to forget about everything that Ms. Kramer
       did do, such as lie continuously, possess the methamphetamine, and just
       concentrate on what everybody else did. Forget about what Ms. Kramer did. Now,
       that would be the defense.

RP at 476-77.

       Defense counsel did not object to any of the above rebuttal argument. The jury returned

a verdict finding Kramer guilty of unlawful possession of a controlled substance. Kramer

appeals from her conviction.




                                                    3
No. 49053-6-II


                                            ANALYSIS

       Kramer asserts that the prosecutor committed misconduct necessitating reversal of her

conviction by disparaging defense counsel and by improperly vouching for Goss’s credibility.

We disagree.

       To establish prosecutorial misconduct, Kramer must prove that the prosecutor’s remarks

were both improper and prejudicial “in the context of the total argument, the issues in the case,

the evidence, and the instructions given to the jury.” State v. Warren, 165 Wash. 2d 17, 28, 195
P.3d 940 (2008). Where, as here, a defendant did not object to the alleged misconduct at trial,

she is deemed to have waived any error unless the misconduct was so flagrant and ill-intentioned

that an instruction could not have cured the resulting prejudice. State v. Emery, 174 Wash. 2d 741,

760-61, 278 P.3d 653 (2012). “Under this heightened standard, the defendant must show that (1)

‘no curative instruction would have obviated any prejudicial effect on the jury’ and (2) the

misconduct resulted in prejudice that ‘had a substantial likelihood of affecting the jury verdict.’”

Emery, 174 Wash. 2d at 761 (quoting State v. Thorgerson, 172 Wash. 2d 438, 455, 258 P.3d 43

(2011)).

1.     Impugning

       Although a prosecutor may properly argue that the evidence at trial does not support the

defense’s theory of the case, “a prosecutor must not impugn the role or integrity of defense

counsel.” State v. Lindsay, 180 Wash. 2d 423, 431-32, 326 P.3d 125 (2014). “Prosecutorial

statements that malign defense counsel can severely damage an accused’s opportunity to present

his or her case and are therefore impermissible.” Lindsay, 180 Wash. 2d at 432.

       We need not decide whether the prosecutor’s statements improperly disparaged defense

counsel, because Kramer does not show that they were such as to render an instruction



                                                 4
No. 49053-6-II


ineffective in curing the resulting prejudice. Therefore, Kramer cannot demonstrate

prosecutorial misconduct on this ground.

2.     Vouching/Bolstering

       It is improper for a prosecutor to vouch for a witness’s credibility. State v. Lewis, 156
Wash. App. 230, 240, 233 P.3d 891 (2010). However, “a prosecutor has wide latitude in closing

argument to draw reasonable inferences from the evidence and may freely comment on witness

credibility based on the evidence.” Lewis, 156 Wash. App. at 240. “Thus, closing argument does

not constitute improper vouching unless it is clear that the prosecutor is not arguing an inference

from the evidence, but instead is expressing a personal opinion about credibility.” Lewis, 156
Wash. App. at 240.

       Here Kramer does not identify, and we have not located, any specific comments made by

the prosecutor that expressed a personal opinion about Goss’s credibility during rebuttal

argument. Lewis, 156 Wash. App. at 240. Instead, Kramer asserts that the prosecutor improperly

bolstered Goss’s credibility with facts outside the record when stating, “This man has sworn an

oath of office to protect and serve, gone through training, gone through field training, [has] now

been trusted to be on his own.” RP at 476; Br. of Appellant at 9. Goss testified at trial regarding

his training to become a police officer, and he testified that he was the only officer in the city of

Dupont during the graveyard shift. Accordingly, the prosecutor’s statement in regard to Goss’s

training and trust to be on his own were supported by the record. There was no evidence at trial,

however, supporting the statement that Goss had sworn an oath to protect and serve. Assuming,

however, that the prosecutor’s brief mention of this oath was improper, any resulting prejudice

could have been cured by an instruction had defense counsel lodged an objection. Therefore, we




                                                  5
No. 49053-6-II


hold that Kramer cannot demonstrate prosecutorial misconduct necessitating reversal of her

conviction. Accordingly, we affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      BJORGEN, C.J.
 We concur:



 MELNICK, J.




 SUTTON, J.




                                                  6